Case 16-70021-AKM-13   Doc   Filed 10/09/20   EOD 10/09/20 11:03:11   Pg 1 of 6
Case 16-70021-AKM-13   Doc   Filed 10/09/20   EOD 10/09/20 11:03:11   Pg 2 of 6
           Case 16-70021-AKM-13                     Doc        Filed 10/09/20           EOD 10/09/20 11:03:11                   Pg 3 of 6
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: October 08, 2020

     PAUL A DUMONT                                                                                             Loa
     C/O KEVIN S KINKADE                                                                     Property Address:
     123 NW 4TH ST STE 201                                                                   111 EAST LOUISIANA STREET
     EVANSVILLE IN 47708                                                                     EVANSVILLE, IN 47711



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2020 to Oct 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Nov 16, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                   95.25                 109.25 **                Due Date:                                       May 16, 2020
 Escrow Payment:                           209.83                  214.84                   Escrow Balance:                                     (131.71)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        1,258.98
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       $1,127.27
 Total Payment:                              $305.08                    $324.09

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00       1,604.72
     Jun 2020                          209.83                               *                                        0.00       1,814.55
     Jul 2020                          209.83                               *                                        0.00       2,024.38
     Jul 2020                                                      2,365.92 * Homeowners Policy                      0.00        (341.54)
     Aug 2020                          209.83                               *                                        0.00        (131.71)
                                                                              Anticipated Transactions               0.00        (131.71)
     Oct 2020                    1,258.98                                                                                       1,127.27
                          $0.00 $1,888.47               $0.00     $2,365.92

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.
     (The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
     are made the month the analysis is processed).




                                                                                                                                            Page 1
       Case 16-70021-AKM-13                    Doc SN
                                                    Filed  10/09/20
                                                      Servicing          EOD 10/09/20 11:03:11
                                                                Corporation                Final Pg 4 of 6
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: October 08, 2020

 PAUL A DUMONT                                                                                                   Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,127.27          859.31
Nov 2020               214.84           106.06           County Tax                                   1,236.05          968.09
Dec 2020               214.84                                                                         1,450.89        1,182.93
Jan 2021               214.84                                                                         1,665.73        1,397.77
Feb 2021               214.84                                                                         1,880.57        1,612.61
Mar 2021               214.84                                                                         2,095.41        1,827.45
Apr 2021               214.84                                                                         2,310.25        2,042.29
May 2021               214.84           106.06           County Tax                                   2,419.03        2,151.07
Jun 2021               214.84                                                                         2,633.87        2,365.91
Jul 2021               214.84                                                                         2,848.71        2,580.75
Aug 2021               214.84        2,365.92            Homeowners Policy                              697.63          429.67
Sep 2021               214.84                                                                           912.47          644.51
Oct 2021               214.84                                                                         1,127.31          859.35
                    $2,578.08       $2,578.04

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 429.67. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 429.67 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,127.27. Your starting
balance (escrow balance required) according to this analysis should be $859.31. This means you have a surplus of 267.96.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).

This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. As the loan is delinquent, we will not be sending a check for the surplus.

We anticipate the total of your coming year bills to be 2,578.04. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
          Case 16-70021-AKM-13                Doc       Filed 10/09/20        EOD 10/09/20 11:03:11              Pg 5 of 6
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      214.84
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $214.84




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
 Case 16-70021-AKM-13           Doc     Filed 10/09/20     EOD 10/09/20 11:03:11          Pg 6 of 6




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

 In Re:                                             Case No. 16-70021-AKM-13

 Paul A Dumont
                                                    Chapter 13
  aka Paul Armand Dumont

 Debtor.                                            Judge Andrea K. McCord

                                   CERTIFICATE OF SERVICE

I certify that on October 9, 2020, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Kevin S Kinkade, Debtor’s Counsel
          kinkadeassociates@hotmail.com

          Robert P. Musgrave, Trustee
          ecf@chap13evv.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on October 9, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Paul A Dumont, Debtor
          111 E Louisiana Street
          Evansville, IN 47711
                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor
